Gest, J.,
If this case were to be decided upon the construction of the will of 1909, it must be conceded that the adopted child of Anna C. Martin could not take under the will. The meaning of the word “child” or “children,” both in common parlance and in legal phraseology (leaving aside the matter of legitimacy), means the immediate offspring physically bom or begotten by the person named as its parent. Even a bequest to the children of the testator himself does not, in the absence of some further expression of his meaning, include his own grandchildren or his stepchildren, and a bequest to the children of a daughter cannot include her adopted child, unless the will itself shows that the testator used the word in that sense, or unless some statutory canon of construction applies, as is now found in section 16 of the Wills Act of June 7, 1917.
It is argued, however, that the subsequent codicil of May 15,1912, by which the testator directed that for four years after his death his property at Llan-erch should continue to be occupied as a residence by Mrs. Martin “and her family,” with a similar provision for another daughter, Mrs. Wittenberg, and a compensating bequest to the third daughter, Mrs. Gemmill, showed that the testator regarded the claimant as a child of Mrs. Martin, who had no natural-bom children of her own. But this use of the word “family” does not in itself indicate such an intention. “Family,” in this connection, is much broader in its meaning. It signifies the collective body of persons living together as members of the same household. It might include husband, natural-bom children, grandchildren, stepchildren or servants, as well as an adopted child, all, in fact, who might reside with Mrs. Martin and sustain the family relationship to her. Even if it clearly appeared that the testator intended by this codicil to benefit the adopted child, specifically so far as the occupancy of the house is concerned, it would not follow that he intended the adopted child to take as a remainderman under that clause of the prior will which established a trust for Mrs. Martin, with remainder to her children. In our opinion, the codicil throws no light upon the question before us.
Parol testimony was introduced at the audit, subject to objection, to show that the testator, after the adoption of the claimant, considered her as a grandchild, etc., which the auditing judge referred to in his adjudication and found to be inadmissible. We think his conclusion was correct. Parol evidence is competent only to explain ambiguities in the will or to apply its provisions to the subject or person intended when the description is defective, uncertain or too general to be understood; but when the language of the will is plain, as it is here, parol evidence is not admissible in order, first, to create the ambiguity, and then afterwards to remove it. Evidence intended to afford a light by which what is said in the will may be read and understood is proper *332and competent^ but that is quite different from evidence whose effect is to introduce into a will that which is foreign to it, thus giving to it operative provisions which were not in it before. The mere fact that the will gives the remainder, after the death of Mrs. Martin, to her children, when she had no children at the time of the execution of the will, does not affect the case at all. When the will was written the testator desired merely to provide for the children whom Mrs. Martin might have before her death, and this is a usual and natural provision. The fact that when she died she had no children of her own would not justify the court in including her after-adopted child, and, as we have shown, the codicil does not affect the case.
Notwithstanding the able and thorough argument of the learned counsel for the exceptant, we are of opinion that the auditing judge correctly disposed of this case.
The exceptions are dismissed and the adjudication is confirmed absolutely.